United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60683
                           Summary Calendar


JOSE ROBERTO BENITEZ

                       Petitioner

     v.

ALBERTO R. GONZALEZ, US ATTORNEY GENERAL

                       Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 199 265
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Jose Roberto Benitez petitions this court for review of a

decision by the Board of Immigration Appeals (“BIA”) dismissing

his appeal of an order of the Immigration Judge (“IJ”) concluding

that Benitez had not complied with a deadline set by the IJ for

filing a new application for relief.

     In 1998, an IJ had terminated a deportation proceeding

against Benitez on the ground that his 1992 aggravated-assault

deferred adjudication was not a “conviction” for purposes of 8


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60683
                                  -2-

U.S.C. § 1227(a)(2)(A)(i).    At that time, an asylum application

by Benitez had been pending before the IJ.   In 2002, the BIA

vacated and remanded the IJ’s decision and “reinstated” removal

proceedings against Benitez, advising Benitez that he could

pursue any relief from deportation for which he may be eligible.

Benitez then failed to file for such relief by the September 30,

2002, deadline set by the IJ.

     Benitez does not explicitly challenge the BIA or IJ rulings

that he failed to comply with the deadline set by the IJ.   This

is the same as if he had not appealed that aspect of the rulings

at all.   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.

2003) (citing Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987)); see 8 C.F.R. § 3.31(c) (2002)

(permitting IJ to set deadlines for filing of applications for

relief and other documents).

     For the first time in his brief in support of his petition

for review, Benitez contends that the BIA and IJ erred by

refusing to consider the asylum application that was “in the

file” from 1998.   We lack jurisdiction to review issues not

raised before the BIA.   Wang v. Ashcroft, 260 F.3d 448, 452-53

(5th Cir. 2001).

     Benitez also contends that the decision by a single member

of the BIA violated agency regulations, in that the BIA member

should have either referred Benitez’s case to a three-member BIA

panel or remanded the case to the IJ for additional fact-finding.
                          No. 04-60683
                               -3-

Benitez’s appeal, however, satisfied none of the criteria for

either a referral to a three-member panel or for a remand.   See 8

C.F.R. § 1003.1(e)(6); In re S-H-, 23 I & N Dec. 462 (BIA

Sept. 12, 2002), 2002 WL 31173153.

     Benitez’s petition for review is DENIED.